DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
1.	Applicant’s arguments, filed on 08/10/2022 with respect to the amendments of claims 16, and 30 have been fully considered. In view of these arguments, the arguments of claim 16 are persuasive and allowed.  The arguments of claim 30 are persuasive. However, upon further consideration, a new ground(s) of rejection is made in view of Elsmark (USPN 2020/0392758).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 30, 31, 33, 34 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Elsmark (USPN 2020/0392758).
	Regarding claim 30, Elsmark discloses a method for controlling a magnetic actuator (10, see figures 1, 3, 4), the method comprising  controlling operation of a magnetic actuator comprising providing at least two magnets, including a semi-hard magnet (20) and a hard magnet (18, see par. 0018, 0057), wherein the hard magnet (18) induces mechanical movement by the magnetic actuator (10) (e.g. see par. 0014, 0065), and wherein the magnetic actuator (10) is powered by at least one of: (i) mechanical movement of a lever, (ii) mechanical movement of a knob (a knob 58, see figure 3), (iii) electronic digital key insertion, or (iv) NFC.
Regarding claim 31, Elsmark discloses wherein the semi- hard magnet (20) is to be inside a magnetization coil (22), and the semi-hard magnet (20) has a coercivity less than a coercivity of the hard magnet (18)(e.g. see par. 0018, 0065).
Regarding claim 33, Elsmark discloses wherein the magnetic actuator (10) is configured to return to a close position (46) when rest state of the magnetic actuator is closed (see figure 3b).
Regarding claim 34, Elsmark discloses  wherein the magnetic actuator (10) is configured to return to an open position (12) when rest state of the magnetic actuator (10) is open (e. unlock position in figure 3a).

Allowable Subject Matter
3.	Claims 16-20, 22-27, 29, 43, 45 are allowed over prior art of record. 
The following is an examiner's statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach:
A software program product executable by operation of one or more computer processors to perform operations, the operations comprising:
controlling operation of a magnetic actuator comprising at least two magnets, including a semi-hard magnet and a hard magnet;
receiving an input from a user interface;
 authenticating the input received by the user interface;
storing identification information of one or more users in a database; and
controlling a power source to power a magnetization coil to change magnetization polarization of the semi hard magnet in response to successful identification of at least one of the one or more users, the semi-hard magnet configured to induce mechanical movement of the hard magnet as recited in claim 16.
4.	Claims 32, 36, 37,38, 39, 40, 41, 44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054. The examiner can normally be reached M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY NGUYEN/Primary Examiner, Art Unit 2836